Per Curiam.

Defendant is not a nonprofit medical and dental indemnity or hospital service corporation within the purview of article IX-C of the Insurance Law. Section 250 of the Insurance Law consequently does not govern the policy in suit. Its coverage is to be determined from its terms. The policy provides coverage for specifically enumerated and defined medical expenses, called “covered expenses.”
Under Part V it covers treatment, services and supplies as recommended by the attending physician or surgeon “ other than himself ”. We construe this provision to mean that treatment and service rendered by the attending physician or surgeon is not a recoverable item. Exclusion of the fees of the attending physician who treated plaintiff’s son reduces plaintiff’s “covered expenses ” to less than the applicable deductible amount under the policy. It follows that plaintiff was not entitled to recover.
The judgment should be reversed, with $30 costs, and judgment directed for defendant, with costs.
Concur — Streit, J. P., Gold and Hoestadter, JJ.
Judgment reversed, etc.